Citation Nr: 1647120	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracic plexus intercostal neuritis with disc bulge from May 1, 2004 to April 28, 2010.  

2.  Entitlement to a rating in excess of 40 percent for thoracic plexus intercostal neuritis with disc bulge since April 29, 2010.  

3.  Entitlement to an initial compensable rating for chronic sinusitis prior to April 29, 2010.  

4.  Entitlement to a rating in excess of 30 percent for chronic sinusitis since April 29, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and JG 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1994 to April 1995.  

These claims come to the Board of Veterans' Appeals (Board) from September 2000 and February 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This claim was previously before the Board in October 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining additional medical evidence and medical opinions.  The requested development was not completed by the RO and further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a hearing before the Board in November 2000.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).
As listed in the Issues section above, the Veteran filed a claim for an initial compensable rating for his service connected chronic sinusitis prior to April 29, 2010.  The Veteran's representative stated in an October 31, 2016 Appellant's Post-Remand Brief that this issues is not ripe for adjudication by the Board, because an SSOC had not been issued.  However, the Board notes that this claim has been fully adjudicated, as the Veteran is currently in receipt of a 10 percent rating for his service connected chronic sinusitis for the period from September 2, 1999 to May 16, 2007.  This claim was granted in an October 2014 Board decision.  As such, this claim will not be further adjudicated.  

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This appeal was previously remanded in October 2014 in order to provide the Veteran with an opportunity to submit additional evidence and obtain VA medical examinations with opinions.  However, the AOJ failed to consider evidence that was submitted, failed to consider a VA examination, failed to direct the VA examiner to answer all of the questions posed in the remand directive and failed to adjudicate an issue on appeal.  As such, the Board is remanding this claim in order to comply with the previous remand instructions.  

In the October 2014 Board Remand, the AOJ was directed to afford the Veteran an examination of his back disability, if one was found necessary.  The Veteran was afforded an examination in April 2016.  However, the examiner did not discuss the Veterans private treatment records, nor were the specific directives from the remand answered.  Specifically, as to whether the Veteran has a neurologic disability that is separate from his musculoskeletal disability.  As such, the Board is remanding these issues in order for a more complete medical opinion to be issued, regarding the condition and severity of the Veteran's disability.  

In the October 2014 Board Remand, the AOJ was asked to determine whether or not the Veteran met the criterion for a 50 percent evaluation for his service connected chronic sinusitis.  The Veteran was afforded an examination in April 2016; however, the claim was not readjudicated as directed by the Board Remand.  As such, this issue is once again being remanded for re-adjudication and the issuance of an SSOC in accordance to the remand directives from October 2014.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the examiner from the April 2016 back examination and ask for an opinion to the following: 

Whether the Veteran meets the Veteran meets the criteria for a separate evaluation for a neurological and musculoskeletal disability since the Veteran was diagnosed with thoracic neuritis as well as thoracic degenerative joint disease.  If so, the examiner should provide an opinion as to the onset of neurological symptoms separate from range of motion disability.  The examiner should also describe symptoms attributable to the separate back disability and neurologic disability, or explain why the symptoms are not separable.  

The examiner should review all VA and private treatment notes to formulate an opinion.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the Veteran has been afforded the opportunity to provide or identify private clinical records and non-medical records from April 29, 2010 to the present, and after complete VA records are associated with the electronic claims file, the AOJ should review all medical evidence including the medical examination and opinion from April 2016 as to whether the Veteran is entitled to a 50 percent evaluation, that is, whether he has had radical sinus surgery with chronic osteomyelitis, or has near-constant sinusitis after repeated surgeries, as specified in 38 C.F.R § 4.97, Diagnostic Code 6510.  

3.  After completing the above, and any other development as may be indicated, these claims must be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and representative must be issued a Supplemental Statement of the Case that considers all relevant evidence include VA examinations and private medical evidence.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


